 

 

 

 

a

. Case 4:19-cv-00144-ANB Document1 Filed 01/25/19 Page 1of8
FORM TO BE USED BY A PRISONER IN FILING A CIVIL RIGHTS COMPLAINT

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

(vy Rescac ( hemes [B495-030

 

 

 

(Name of Plaintiff) (Inmate Number)
USP Lewsisouy. 2666. 1066 Lew; "of
(Address) / 733 7 37 :
Ome of Plaintiff) (Inmate Number) ly : | q cy | 4Y

(Case Number)

(Address) Demand tor Spetdey Trea

(Each named party must be numbered,
and all names must be printed or typed)

 

CIVIL COMPLAINT

a Tisegh Ppa pursuant federal lord cles
ahusk Hel coe A Sawer : ro t ag WS 38 [346 ) db7/-
ofety uclsh clo af Gurt 5 ACEO jor otter FILED

Se
(Names met eee » f Anweric Ch tO say ON On

(Each ited party must be numbered,

: 5
and all names must be printed or typed) : Pap 2019
Fa)
TO BE FILED UNDER: 42 U.S.C, § 1983 - STATE OFFICIALS 29

28 U.S.C. § 1331 - FEDERAL OFFICIALS

 

DD

1, PREVIOUS LAWSUITS

A. If you have filed any other lawsuits in federal court while a prisoner, please list the caption and case
number including year, as well as the name of the judicial officer to whom it was assigned:

Chamber VS Grad No#3-CV-Oleb ,do13 Tidy. Patt SDah
Town, Chenbes_V. fs Moi4ilS-Cv- 696 §2-SLD~Je Ht
3 tate °

 
 

Case 4:19-cv-00144-ANB Document 1 Filed 01/25/19 Page 2 of 8

Il. EXHAUSTION OF ADMINISTRATIVE REMEDIES

In order to proceed in federal court, you must fully exhaust any available administrative remedies as to
each ground on which you request action.

A. Is there a prisoner grievance procedure available at your present institution? V Yes No

B. Have you fully exhausted your available administrative remedies regarding each of your present
claims? Yes No

C. Lf your answer to “B” is Yes:

1. What steps did you take? These. OPE. hot Guin f + (y AT Tal
off i roll

2. What was the result? ( \

 

D. If your answer to “B” is No, explain why not: These. \ ave Ne: ¢ fy S64

G Moe WG (s,

Ili. DEFENDANTS

(1) Name of first defendant: Keqicak Sui Soregh F Sapa'te JK

Employed as Ang (Chute Jude c aU shbes Dcbcl Court |
Marling address US Cow Phas {BaD wel F Thad SE wlan sped 417 7

 

 

   
     

  
  
  
     
 
 
 

 

 

 

 

(2) Name of second defendant: pps 5 : & a a a
Employed as ASS £5) Un: if ne) i thy lr or Wine
eet Sufte 4 lads rom 80007 Les 1F7al-

Mailing address: g
(3) Name of third ches wlth te . :
Employed as U/« Ly! MiP ct Cous _

Mailing address: YJ Daf Ale é ; ill rsipot- A 7 74

(List any additional defendants, their employment, and addresses 0 on extra sheets if necessary)
IV. STATEMENT OF CLAIM

 

(State here as briefly as possible the facts of your case. Describe how each defendant is involved, including
dates and places. Do not give any legal arguments or cite any cases or statutes. Attach no more than three
extra sheets if necessary.)

L Hegrate 3. hfe. Seth Span fe allowrng AusA Sumer ttle
lee motions, Sale be fot dlecumente ode: cert

 

 

ly. YUM OVE document Lie by Plan, 4 ff,

 

 

 
 

Case 4:19-cv-00144-ANB Document1 Filed 01/25/19 Page 3 of 8

Previn At) salt,

 

 

 

an Ve Alle 3i17- CV=574 Gd-LL) SP -RID  FP47

 

 

 

 

Crambes VS S€pancK 7i! CVO EOKY) KKC fled 945-17

 

 

 

 

Coin hed VS Perky bi17-CV-0605¢ En-ky) AKC fed tet?

 

Chamber V5. Sucre. Mb 1p tv-2132-k SBS = PO?

 

OO of Dec HOLT

 

 

 

Appeal tn Chashesr Ve Alle, Sil PV-Ol FSI WEKES Only

 

hot 7

 

 

 

 

Chambus VS. Santana S6-CV-G6F26-D- BE (V.D Tex) Apil-

 

KY

 

 

Usscoe Cnn beer VE Tim lo Alb VEST Mw ES

 

 

 

Pile Ana’ a dy

 

 

 

 

 

 

 

 

 

 

per t@

 

 

 

 

 
 

Case 4:19-cv-00144-ANB Document 1 Filed 01/25/19 Page 4 of 8

 

 

Safer of- Clacin an

 

rake corde Clerk fe move. moto Ca ic. # 31 1§-<V- (AG7~

 

 

RDA- OFS GA Jan LdOly

 

 

uy, €. and clerk altvek cork docuner ty or Bec Nad

 

Cate F 3il Is-v-/009 RDA- TFS DoE #TY BIS CV- (207 Det

 

Le, dol Doc # AN *

 

 

The Tube gro a | tered Court Decunea On Jan 11, AN7

 

fla, Cale fe SiLS- cv-BAS/ Roscoe Chsinbrert VS Die

 

And rea) EDeng tt

 

 

“The Sudgx hes heen all 50 heen Guttering proton

 

 

Chew hers ‘Led Recs pin, Doc #14

 

 

The Magia Fe ade re tile. to (VGC ett py ZA T/

 

under Capck 3i1F-CV- 208! -—KD/A- TES

 

 

 

Delendan ts

 

 

 

 

United cf fey ot Ai scr Cty

 

 

 

 

 

 

 

 

 

p Rae Xwq\

 

 

 

 
 

Case 4:19-cv-00144-ANB Document 1 Filed 01/25/19 Page 5 of 8

Relict’

 

Cgc # 31§-CV-0(06)- AD/t- SFY Roscoe Chamber ve ward fa

 

|Dewd 5 6B Buk eteal,

 

 

astoc Cnembet VS Werte Dewd Te BB ef 3ilf-CV- 1007-RD.

 

OFS

 

 

2 scoe Chunhars VS acd e- David Te € Plot 3E<V-208/ ~

 

 

RD/A- SES

 

 

ascee Chembur VS Unted shler cP Amerie. - FAF-OV-2300

 

ROM SES,

 

 

 

 

 

Roscoe. Charm bes us Dr dlceud Dinger 3il§-CV- ans /-

 

RDM SES.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

page 3 (A)

 

 

 

 

 

 
 

Case 4:19-cv-00144-ANB Document1 Filed 01/25/19 Page 6 of 8

 

Assistant USA turn Melesre A Sauger ‘legally £)] ling
mons LA violation oft fhe (ws, “ Prosecwtya'el pr SGadect-
Sept ASG, Dec J, d0t , Dec. MAole and be &
9018

3. Defer lel sh, the Check has heea al ter ng Court
Documtatt Dec Vaoe Doc # A Case. 3: 1$-CV-)26 -RDA~
SES, Doc # 49 MCA, HAF Cire BilG-cv- (007 RDA-~TES
Ths lek hag hot hee, Eling Chem bers mo boas

Nv

(State briefly exactly what you want the court to do for you, Make no legal arguments. Cite no cases or

Vv. RELIEF
statutes.)

1 Repwert these defendant be Lice and dupe fete
Ove. Crimi na | ( acts, TL want § NG 006 66 Prem each

Deferden { and £7 000. O80 6 fram the Ln Med lake ef

 

2. L ton t G Jade mea fat Sava mary Jacds on tA £ Ze
Cate # 3iG-CV- 067-RDA-TES and cose #
3. AG -CV— }067-RDN I FS

 

3. L. tant ol| the Decumen 4 they altered corre tel, f-
want the other Gl assrentel | hew Judeer, ¢ Cafe

# descoe. Cnemlders Vs Me  S Tach 3 IG-cv- 656 /- RD/T-
OES
3

 
 

Case 4:19-cv-00144-ANB Document 1 Filed 01/25/19 Page 7 of 8

 

I declare under penalty of perjury that the foregoing is true and correct,

Signed this ays day of January 2017.

 

 

(Signature of Plaintiff)
 

 

 

Stall Qs GBM of Gln Aes GH ri—t _ t ;
aay vay Ahi) X99 0'9 — —RBateso
JY 0%
PMN SEC ra

 

 

Yenkruvad [O Ly yy 0
mp ee onmsge PY PY

4 vd fap 4 7S vey” | CAAi303y
Ah) “tt Po PrHO Nn et

LE8LT Vd “Bingsimoy

OO0T XOq ‘O'g
yy M q fim) 4

Tet vd ounasmnnvy o- eo EEE] AON 121ST8OY

nak SM) RUE men

TER STOS NYT oF

 

 

Case 4:19-cv-00144-ANB Document 1. Filed 01/25/19 Page 8 of 8

 
